SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ): 76Â83.817/0001-20 PUBLICLY HELD COMPANY CVM Registry: 1431-1 SEC Registry (CUSIP): 20441 B407  Preferred B SEC Registry (CUSIP): 20441 B308  Common LATIBEX Registry: 29922  Preferred B NOTICE TO THE MARKET Companhia Paranaense de Energia COPEL, a company that generates, transmits and distributes power to the State of Paraná, with stocks listed on the BM&FBOVESPA (CPLE3, CPLE5, CPLE6), NYSE (ELP) and LATIBEX (XCOP), hereby informs its shareholders and the market in general that it received the following communication from Banco de Investimentos Credit Suisse (Brasil) S.A., in compliance with Article 12 of CVM Instruction 358/02: BANCO DE INVESTIMENTOS CREDIT SUISSE (BRASIL) S.A. Av. Brig. Faria Lima, 3064 / 13º Phone: (11) 3841.6000 São Paulo - SP 01451-000 Fax: (11) 3841.6900 São Paulo, August 30, 2010. To Companhia Paranaense de Energia Rua Coronel Dulcídio, 800 3º andar. Curitiba Paraná 80420-170 C/O: Mr. Rafael Iatauro Investor Relations Officer Ref.: Acquisition and Sale of Relevant Interest CVM Rule 358/02 Dear Sirs, Pursuant to article 12 of CVM rule 358/02, we hereby inform you of the acquisition and sale of relevant interest in preferred class A shares issued by Companhia Paranaense de Energia ("Shares and Company, respectively), as follows: On August 19, 2010, the Buyer/Seller acquired and, on August 20, 2010, subsequently sold, 34,500 Company shares (equivalent to approximately 8.76% of total shares) ( Purchase/Sale ), as part of a stock loan transaction. Thus, as of August 20, 2010, the Buyer/Seller no longer held any shares issued by the Company. I  name and characteristics of Buyer/Seller: name Credit Suisse LS Premium Master Fundo de Investimento em Ações, an investment fund headquartered at Avenida Brigadeiro Faria Lima, 3064 - 12º, 13º e 14º andares (parte), in the city and state of São Paulo, inscribed in the corporate roll of taxpayers under no. 09.329.441/0001-06, represented by its manager Banco de Investimentos Credit Suisse (Brasil) S.A. I I  objective of interest and quantity sought, containing, if necessary, a declaration from the Buyer/Seller that the Purchase and Sale do not seek to alter the Company's ownership or management structure: COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ): 76Â83.817/0001-20 PUBLICLY HELD COMPANY CVM Registry: 1431-1 SEC Registry (CUSIP): 20441 B407  Preferred B SEC Registry (CUSIP): 20441 B308  Common LATIBEX Registry: 29922  Preferred B BANCO DE INVESTIMENTOS CREDIT SUISSE (BRASIL) S.A. Av. Brig. Faria Lima, 3064 / 13º Phone: (11) 3841.6000 São Paulo - SP 01451-000 Fax: (11) 3841.6900 Both the Acquisition and the Sale were undertaken within the context of a stock loan transaction and therefore did not seek to alter the Company s ownership or management structure. II
